          Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 1 of 13




                       AIN THE LiNITED STATES DISTIUCT COLTRT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                    CRIMINAL NO.

                                                            DATE FII-ED:

STANLEYWOLOFF                                               VIOI,ATIONS:
                                                            18 U.S.C. $ 666(aXlXA), (b) (theft
                                                            from organization receiving federal
                                                            funds - I count)
                                                            l8 U.S.C. $ 666(a)(2), (b) (bribery
                                                            concerning federal programs - I
                                                            count)
                                                            18 U.S.C. $ 1343 (wire fraud - I
                                                            count)
                                                            l8 U.S.C. $ 2 (aiding and abetting)
                                                            Notices of forfeiture


                                      INFORMATION
                                             COUNT ONE

THE UNITED STATES ATTORNEY CIIARGES THAT:

                                         BACKGROUND

At all times material to this information:

                1.     The Southeastem Pennsylvania Transportation Agency ("SEPTA") was a

metropolitan transportation authority providing rail, trolley, and bus services to passengers

within Philadelphi4 Pennsylvani4 and the surrounding counties     as   well   as service between the


states of Delaware and New Jersey.
            Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 2 of 13




                    2.     SEPTA was an organization, and an agency ofa state govemment, which

received annual benehts in excess of$10,000 under federal programs involving grants, contracts,

subsidies, Ioans, guarantees, and other forms of federal assistance.

                    3.     SEPTA issued "procurement cards," also known as P-Cards, which

operated as SEPTA credit cards, to management level employees working in SEPTA's Bridges

and Buildings Departrnent      ("BBD"). The BBD was responsible for maintaining. repairing, and

renovating SEPTA facilities throughout Philadelphia. SEPTA provided written rules and

procedures to the BBD employees conceming the use of these cards.

                    4.     SEPTA rules allowed the P-Cards to be used for legitimate business

reasons to purchase materials and equipment forjobsites when there was an emergency need          for

those items and they were not available in SEPTA's stock system. Under SEPTA rules, most

materials for   a   jobsite should have been purchased in advance ofthe project through the purchase

order ("PO") process.

                    5.     Consistent with the purpose of the P-Cards, SEPTA rules further limited

the use   ofthe cards. Begiruring in or around 2017, the limits for individual P-Cards were (l)   a


maximum of$1,000 for a single transactioq (2) a maximum of$4,000 for daily purchases; and

(3) no more than four transactions per day. Employees were not permitted to artificially break up

purchases to hide violations of the rules, e.g, by making multiple smaller purchases to avoid

crossing the $1,000 threshold, also known as "fragmenting." Prior to 2017, these limits were

lower, r.e., $500 for a single transaction and $2,000 for daily purchases.
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 3 of 13




              6.      Defendant STANLEY WOLOFF, was the owner and operator           of

Advantage Industrial Supply C'AIS"), located a12137 East Tioga Street in Philadelphi4

Pennsylvania. AIS sold industrial supplies and other products to various customers, including

SEPTA, through employees in the BBD.

               7.     David Abell, Rodney Martinez, Stephen Kish, Jesse Fleck, James Tumer,

and Peter Brauner, all charged elsewhere, along with individuals known to the United States

Attomey and identified here as Manager #2, Manager #3, and Manager ll4, were managers in

SEPTA's BBD. In those positions, Abell, Martinez, Kish, Fleck, Tumer, Brauner,Mmager #2,

Manager #3, and Manager #4 were agents ofSEPTA who were issued P-cards and were trusted

to use those cards to make work-related purchases on behalf of SEPTA. These managers

supervised numerous employees in the BBD and held the following positions:

                      a.     David Abell was a Senior Director of Maintenance;

                      b.     Rodney Martinez was a Senior Director of Maintenance;

                      c.      Stephen Kish was a Director of Maintenance;

                      d.      Jesse Fleck was a   Director of Maintenance;

                      e.      James Tumer was a Maintenance Manager;

                      f.      Peter Brauner was a Maintenance Manager;

                      g.      Manager #2 was a Maintenance Manager;

                      h.      Manager #3 was a Maintenance Manager; and

                      i.      Manager #4 was a Maintenance Manager.




                                                  3
          Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 4 of 13




                            THE FRAUD AND BRIBERY SCHEME

               8.      In or about late 2013, at David Abell's suggestion, defendant STANLEY

WOLOFF and Abell agreed to engage in a fraud and bribery scheme against SEPTA. They

agreed that defendant WOLOFF would provide Abell with regular cash payments for           Abell's

personal benefit and that defendant WOLOFF and AIS would falsely bill SEPTA through the P-

Card system for items that AIS was not providing to SEPTA. The false charges would cover the

cash payments to   Abell, plus   as much as double that amount to   provide an equal share of fraud

proceeds for defendant WOLOFF.

               9.      Defendant STANLEY WOLOFF and David Abell understood and agreed

that defendant WOLOFF would make these cash payments to Abell not only to generate fraud

proceeds for themselves, but also to maintain and grow the business of AIS      with SEPTA. As part

ofthis understanding and agreement, Abell purchased goods for SEPTA from AIS and

encouraged and directed other SEPTA managers and employees in the BBD, including those

managers identified above in paragraph 7, to make purchases from AIS. Those employees

followed Abell's direction and made purchases from defendant WOLOFF and AIS.

               10.     After agreeing to engage in this scheme together, David Abell regularly

solicited and demanded cash payments from defendant STANLEY WOLOFF. Defendant

WOLOFF responded by withdrawing cash from his personal bank accounts, often in amounts

between $1,000 and $2,000, and provided that cash to Abell. Through AIS, defendant WOLOFF

then charged the P-Cards ofSEPTA managers for numerous items that he did not provide to

SEPTA to compensate for the cash he gave to Abell and to generate substantial ftaud proceeds

for himself.

                                                   4
           Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 5 of 13




                  11.   David Abell identified for defendant STANLEY WOLOFF the items for

which to charge SEPTA on the P-Cards to make the charges appear legitimate and conceal the

fraud from SEPTA and authorities. Specifically, at Abell's direction, defendant WOLOFF billed

SEPTA for products that SEPTA might use, but in fact, did not need at that time. Similarly, at

Abell's direction, defendant WOLOFF also billed SEPTA for products that he did provide to

SEPTA, but billed SEPTA for substantialty more of those products than he actually provided.

Defendant WOLOFF thus combined legitimate with fraudulent billing, making the scheme

difficult to detect.

                  12.   Defendant STANLEY WOLOFF also used the managers' P-Cards

interchangeably to make it easier to generate fiaud proceeds and bill SEPTA without exceeding

the transactional limits on the individual P-Cards. Defendant WOLOFF thus could use any

manager's P-Card for transactions without regard for who was making a purchase or engaging in

fraud with him.

                  13.   Defendant STANLEY WOLOFF provided David Abell with cash

payments on a regular basis, approximately twice per month, from in or about late 2013 until

Abell left the employment of SEPTA on or about May 25,2016.

                  14.   Approximately one year before David Abell left the employment   of

SEPTA, he retired from his position as Senior Director ofMaintenance and became a contractor

for SEPTA, continuing to work in SEPTA's BBD,       as he   did as a manager. SEPTA replaced

Abell with Rodney Martinez, making Martinez the new Senior Director of Maintenance. Abell

trained Martinez in his new position and introduced Martinez to the cash-payment aspect of the

fraud scheme.

                                                5
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 6 of 13




               15.      Defendant STANLEY WOLOFF agreed with David Abell and Rodney

Martinez to participate together in the fraud scheme, sharing equally in the proceeds. Defendant

WOLOFF thus made cash payments to Abell who shared the cash with Martinez. Defendant

WOLOFF continued to falsely bill SEPTA for products that he did not provide to SEPTA, as

described above. The false billing covered the cash payments to Abell and Martinez and

generated fraud proceeds for defendant WOLOFF.

               16.      Beginning on or about May 25,2016, when David Abell left the

employment of SEPTA, defendant STANLEY WOLOFF continued the fraud scheme with

Rodney Martinez. That is, Martinez regularly solicited cash payments from defendant WOLOFF

who provided cash to Martinez and fraudulently billed SEPTA through the P-Cards to cover the

cash payments and defendant    WOLOFF's share of the fraud proceeds.

               17   .   Around this time, Rodney Martinez invited Jesse Fleck to join the scheme

with defendant STANLEY WOLOFF. At the request of Martinez, Fleck helped identiff the

items for which defendant WOLOFF would falsely bill SEPTA. Fleck then shared, in part, in the

cash proceeds he obtained from defendant WOLOFF.

               18.      In or about 2014, several other SEPTA BBD managers began engaging in

similar fraud activity with defendant STANLEY WOLOFF. Those managers identified above in

paragraph 7, along with David Abell, Rodney Martinez, and Jesse Fleck, solicited defendant

WOLOFF for cash and personal items at no cost to the SEPTA managers. Defendant WOLOFF

agreed to provide the cash and personal items to the managers, and as the parties further

understood and agreed, defendant WOLOFF fraudulently billed SEPTA to cover the cost         of

those payments and products and to generate additional fraud proceeds for defendant WOLOFF.

                                                 6
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 7 of 13




For example,

                     a.    On or about June 3, 2015, defendant WOLOFF purchased, for

approximately $2,242,HY AC equipment for SEPTA BBD manager David Abell.

                     b.    From in or about 2016 through in or about 2019, defendant

WOLOFF made thousands of dollars in cash payments to SEPTA BBD manager Stephen Kish.

                     c.    On or about June 27,2011, defendant WOLOFF purchased, for

approximately $400, a Thule bicycle rack for SEPTA BBD Mernger #2.

                     d.    On or about July 14,2017, defendant WOLOFF purchased, for

approximately $3,998, two Weber Genesis II grills, one for SEPTA BBD manager Stephen Kish

and one for SEPTA BBD manager Peter Brauner.

                     e.    On or about September 20,2017, defendant WOLOFF purchased,

for approximately $5,175, a WoodMan<-6600 tractor backhoe attachment for SEPTA BBD

manager Peter Brauner.

                     f.     On or about January 4, 2019, defendant WOLOFF purchased,   for

approximately $417, an Echo Show and Ring doorbell system for SEPTA BBD manager James

Tumer.

                     g.     On or about March 12,2019, defendant WOLOFF purchased, for

approximately $1,086, two sets of metal swivel gliders for SEPTA BBD Manager #3 and

Manager ll4.

                     h.     On or about May 22,2019, defendant WOLOFF purchased, for

approximately $800, a Yeti cooler for SEPTA   B$!   raanager Jesse Fleck.




                                               1
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 8 of 13




               19.      Defendant STANLEY WOLOFF provided the cash and other items to the

SEPTA managers as requested, both to generate fraud proceeds for himself and to ensue that he

continued to obtain and increase business from SEPTA employees.

               20.      From in or about late 2013 through in or abofi2Ol9, defendant

STANLEY WOLOFF used AIS to become one of SEPTA's largest billers on the P-Card while

defrauding SEPTA of more than $330,000. In doing so, defendant WOLOFF personally obtained

more than $139,000 in fraud proceeds.

               2l   .   From in or about late 20 I 3 and continuing through in or about 20 I 9, in the

Eastem District ofPennsylvania and elsewhere, defendant

                                      STANLEYWOLOFF,

aiding and abeuing agents of SEPTA, an organization, and an agency ofa state government,

which received annual benefrts from 2013 through 2019 in excess of$10,000 under federal

programs involving grants, contracts, subsidies, loans, gualantees, and other forms of federal

assistance, knowingly embezzled, stole, obtained by fraud, and otherwise without authority,

knowingly converted, to the use of any person other than the rightful owner, and intentionally

misapplied, and aided and abetted the embezzlement, stealing, obtaining by fraud, conversion,

and misapplication of, property that was valued at more than $5,000 and was owned by, and

under the care, custody, and control of SEPTA.

               In violation of Title I8, United States Code, Sections 666(a)(l)(A), (b) and 2.




                                                   8
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 9 of 13




                                          COTINT TWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               I   .   Paragraphs I through 20 of Count One of this information are

incorporated here.

               2.      From in or about late 2013 through in or about 2019, in the Eastem

District of Pennsylvania and elsewhere, defendant

                                      STANLEYWOLOFF
corruptly gave, offered to give, and agreed to give, things of value, that is, cash payments and

other items to SEPTA BBD managers, as agents of SEPTA, which received annual benefits from

2013 through 2019 in excess of$10,000 under federal programs involving grants, contracts,

subsidies, loans, guarantees, and other fomrs of federal assistance, with intent to inlluence and

reward SEPTA BBD managers, in connection with the business, transaction, and series       of

ffansactions of SEPTA involving things of value of $5,000 or more.

               In violation of Title 18, United States Code, Section 666(a)(2), @).




                                                 9
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 10 of 13




                                         COUNT THREE

THE UNITED STATES ATTORNEY T'URTHER CIIARGES THAT:

               1.      Paragraphs   I through 20 of Count   One of this information are

incolporated here.

               2.      From in or about late 201 3 through in or about 2019, in the Eastem

District of Pennsylvania and elsewhere, defendant

                                      STAI\LEYWOLOFF,

alone and with co-schemers known to the United States Attomey, devised and intended to devise

a scheme to defraud and to obtain money and property   of SEPTA by means offalse and

fraudulent pretenses, representations, and promises.

               3.      On or about January 4,2019, in the Eastem District ofPennsylvania and

elsewhere, defendant

                                      STAI\LEYWOLOFF,

alone and with co-schemers known to the United States Attomey, for the purpose of executing

the scheme described above, and attempting to do so, knowingly caused to be transmitted by

means of wire communication in intemtate and foreign commerce signals and sounds travelling

from Philadelphia, Pennsylvani4 to Amazon servers located outside of Pennsylvania for

defendant WOLOFF's purchase from Amazon, for approximately $417, ofan Echo Show and

Ring doorbell system for SEPTA BBD manager James Turner.

               In violation of Title 18, United States Code, Section 1343.




                                                 t0
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 11 of 13




                                  NOTICE OF FORFEITURE NO. I

THE UNITED STATES ATTORNEY FURTHER CIIARGES THAT:

                1.      As a result ofthe violation of Title 18, United States Code, Section

666(aXlXA), (b), set forth in this information, defendant

                                           STANLEYWOLOFF

shall forfeit to the United States of America any property, real or personal, which represents or is

traceable to the gross receipts obtained, directly or indirectly, as a result of such a violation,

including, but not limited to, the sum of $139,273.

                2.      If   any ofthe property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise ofdue diligence;

                        O)        has been transferred or sold to, or deposited   with,   a   third pa(y;

                        (c)       has been placed beyond the      jurisdiction ofthe Court;

                        (d)       has been substantially diminished     in value; or

                        (e)       has been commingled        with other property which cannot be divided

                                  without difficulty;

it is the intent ofthe United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853fu), to seek forfeiture of any other

property ofthe defendant up to the value of the property subject to forfeiture.

                A1l pursuant to    Title   18, United States Code, Section 982(a)(3)(A).




                                                        ll
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 12 of 13




                                 NOTICE OF FOR-FEITURE NO.2

THE UNITED STATES ATTOR}TEYFURTHER CHARGES THAT:

                1.     As a result ofthe violations ofTitle 18, United States Code, Sections

666(a)(2), (b), and 1343, set forth in this information, defendant

                                         STANLEYWOLOFF

shall forfeit to the United States ofAmerica any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violations, including, but not limited

to, the sum of $139,273.

               2.      Ifany ofthe property subject to forfeiture,      as a result   of any act or

omission of the defendant:

                       (a)       cannot be located upon the exercise ofdue diligence;


                       O)        has been transferred or sold to, or deposited   witl1 a third party;

                       (c)       has been placed beyond      thejurisdiction ofthe Court;

                       (d)       has been substantially diminished in value;     or

                       (e)       has been commingled        with other property which cannot be divided

                                 without difliculty;

it is the intent ofthe United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other




                                                       t2
         Case 2:21-cr-00311-CDJ Document 1 Filed 08/11/21 Page 13 of 13




property ofthe defendant up to the value of the property subject to forfeiture.

               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United

States Code, Section 981 (a)(1 )(C).


                                                                         (



                                              JENNIFER
                                              ACTING U}{ITED STATES A                  RNEY




                                                  l3
